Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5143 Filed 02/03/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 PAUL WEIDMAN, et al.,

           Plaintiffs,                           Case No.: 2:18-cv-12719

 v.                                              Hon. Gershwin A. Drain

 FORD MOTOR COMPANY,

           Defendant.


 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
  PLAINTIFFS’ MOTION FOR ENTRY OF AN ESI PROTOCOL [#103]
      I.      INTRODUCTION

           Presently before the Court is the Plaintiffs’ Motion for Entry of an ESI

Protocol, filed on January 15, 2021. ECF No. 103. The Court entered an expedited

briefing schedule on January 25, 2021. ECF No. 104. Defendant filed its response

in opposition on January 28, 2021, indicating that the parties had met and

conferred prior to Defendant’s filing of its response and noting that the issues

raised in Plaintiffs’ Motion for Entry of an ESI protocol have been significantly

narrowed. ECF No. 110, PageID.4987, n.1.

           Specifically, the parties’ dispute whether entry of an ESI protocol at this late

stage of the discovery period is warranted. Further, if the Court is inclined to agree

with the Plaintiffs that entry of an ESI protocol is needed, the parties cannot agree
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5144 Filed 02/03/21 Page 2 of 9




on proposed paragraph 15 in the ESI protocol, entitled, “Deduplication.” Plaintiffs

seek to include “all folder path information” when a party de-duplicates ESI,

whereas Defendant maintains this will cause undue burden and expense and is of

little, if any, benefit to Plaintiffs. 1 The parties also have reached an impasse

concerning proposed paragraph 19, entitled, “Parent-Child Relationships,” wherein

Plaintiffs seek to require the parties to produce all non-privileged email

attachments. Defendant argues this position is unreasonable because this language

would require production of nonresponsive documents. Finally, the parties dispute

whether there should be language in the ESI protocol requiring that all privileged

communications with any regulator or government agency be included in a

privilege log. Defendant maintains this requirement is confusing and unnecessary

as the case law and applicable Rules provide clear guidance as to privilege logs.

      Plaintiffs filed their reply brief on February 2, 2021. Defendant filed a

supplemental brief on February 2, 2021. However, this Court’s local rule 7.1

concerning motion practice does not permit the filing of a supplemental brief. See

E.D. Mich. L.R. 7.1. Because Defendant did not seek leave to file its supplemental

brief, and the Plaintiffs will not have an opportunity to respond thereto, the Court

will not consider Defendant’s supplemental filing. Upon review of the parties’


1
 De-duplication is an automated process that compares ESI files and removes or
marks exact duplicate files, for the purpose of streamlining review and production.
See Sedona Conf. Glossary, 21 Sedona Conf. J. 263, 293 (2020).
                                         2
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5145 Filed 02/03/21 Page 3 of 9




submissions, the Court concludes oral argument will not aid in the disposition of

this matter. Accordingly, the February 3, 2021 hearing on this matter is cancelled

and the Court will resolve Plaintiffs’ present motion on the briefs. See E.D. Mich.

L.R. 7.1(f)(2). For the following reasons, the Court will grant in part and deny in

part Plaintiffs’ Motion for Entry of an ESI Protocol.

   II.      FACTUAL BACKGROUND

         The instant action alleges a defect with the brake master cylinder in Ford F-

150 trucks, model years 2013 through 2018. Discovery in this case began in March

of 2020, and the parties have engaged in extensive negotiations concerning an ESI

protocol for the production of documents.

         On January 25, 2021, this Court entered an Order granting the Plaintiffs’

Motion to Compel Discovery, Plaintiffs’ Motion for Entry of a Protective Order

and granting Plaintiffs’ Motion for Reconsideration. ECF No. 104. The bulk of

Defendants’ production has not yet been served upon Plaintiffs due to the parties’

inability to reach a consensus on the entry of a protective order. Id. The Court’s

January 25, 2021 Opinion and Order required Defendant to produce discovery

responsive to Plaintiffs’ Requests to Produce Nos. 2-6, 8-10, 12-15, 20-39, 42-43,

46-48, and 56-59, as well as Plaintiffs’ Interrogatory Request No. 2 no later than

February 5, 2021. Id. at PageID.4922.




                                           3
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5146 Filed 02/03/21 Page 4 of 9




   III.   LAW & ANALYSIS

          A. Is Entry of an ESI Protocol Necessary?

      As to the parties’ first disputed issue, Plaintiffs claim that Defendant has

refused to agree on entry of an ESI protocol. Rather, Defendant suggested that

Plaintiffs wait until Defendant makes its outstanding discovery production and

then revisit the ESI issue thereafter.       Plaintiffs argue such a procedure is

impractical and counter to Rule 1 of the Federal Rules of Civil Procedure which

emphasizes that parties share the responsibility to administer the Federal Rules for

“the just, speedy, and inexpensive determination of every action” and “[e]ffective

advocacy is consistent with – and indeed depends upon – cooperative and

proportional use of procedure.” See Fed. R. Civ. P. 1, Adv. Comm. – 2015

Amendments.

      Plaintiffs also rely heavily on the Sedona Conference and its study of issues

in complex litigation and e-discovery. The Sixth Circuit and this Court have

recognized that the Sedona Conference’s resources provide persuasive authority

regarding discovery best practices and principles. See Laethem Equip. Co. v.

Deere & Co., 261 F.R.D. 127, 145 (E.D. Mich. 2009) (“The Sedona Principles . . .

have been cited favorably by the parties and the Sixth Circuit.”); see also John B.

v. Goetz, 531 F.3d 448, 459 (6th Cir. 2008); Auto. Sol’ns Corp. v. Paragon Data

Sys., 756 F.3d 504, 515 (6th Cir. 2014). The Sedona Conference recommends


                                         4
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5147 Filed 02/03/21 Page 5 of 9




“[j]ointly developing automated search and retrieval methodologies” as a method

to accomplish the discovery rules’ requirement that “counsel [] act cooperatively.”

The Sedona Conference Cooperation Proclamation, 10 Sedona Conf. J. 331, 333

(2009).

      Conversely, Defendant argues that it has already spent months preparing its

production and with a February 5, 2021 deadline requiring Defendant to produce

its outstanding discovery, an ESI protocol is inappropriate. Defendant argues that

Plaintiffs’ proposed ESI protocol will be prejudicial to Defendant since it will

require Defendant to expend significant resources and time to conform its

production to Plaintiffs’ ESI protocol and potentially cause Defendant to redo

considerable portions of its production. Defendant argues the parties’ time and

money is much better spent on completing production, and meeting-and-conferring

should issues arise. Defendant argues that the Court should not require entry of

“an ESI protocol, and instead permit the parties to resolve any issues with the

production, if any even arise.” ECF No. 110, PageID.4990.

      The Court is not persuaded by Defendant’s “wait and see” approach to its

discovery production, which is already more than 120 days overdue. Defendant’s

claims of substantial prejudice are not well taken where Defendant chose to ignore

Plaintiffs’ entreaties to agree on an ESI protocol that is needed in a case such as

this involving six model years and significant electronic discovery. Entry of an


                                         5
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5148 Filed 02/03/21 Page 6 of 9




ESI protocol is warranted and appropriate.       However, the Court will provide

Defendant with a short extension to its discovery production deadline and will

extend the date from February 5, 2021 to February 12, 2021.

         B. Deduplication

      Next, Plaintiffs argue that while removing identical duplicates from a

production aids efficiency, it also risks the loss of information such as where the

duplicate copy was stored. Thus, Plaintiffs argue that all duplicates’ folder-path

information must be included in the metadata.

      Conversely, Defendant argues production of all folder path metadata is

unduly burdensome and disproportionate to the needs of the case. Defendant

argues that if the Court is inclined to adopt Plaintiffs’ paragraph 15 which requires

all folder path metadata to be produced for the removal of duplicate copies, this

expense should be shifted to the Plaintiffs.

      Here, the Court finds that Plaintiffs have not sufficiently explained the value

of the folder path metadata for duplicate copies that have been removed from

production. Moreover, Plaintiffs have failed to demonstrate the all folder path

information is proportional to the needs of this case. The Court will therefore

adopt Defendant’s proposed paragraph 15 for the ESI protocol.




                                          6
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5149 Filed 02/03/21 Page 7 of 9




         C. Parent-Child Relationships

      Next, Plaintiffs seek to require the production of all non-privileged email

attachments.   Conversely, Defendant argues that Plaintiffs’ position is not

supported by the case law or the Federal Rules of Civil Procedure because

Plaintiffs have no right to the production of non-responsive email attachments. See

G.P.P., Inc. v. Guardian Prot. Prods., No. 1:15-cv-00321, 2016 U.S. Dist. LEXIS

88926, at *2-3 (E.D. Cal. Jul. 8, 2016) (holding that “[t]he relevance of each

document in a document ‘family’ should be assessed separately[,]” and denying

motion to compel where the movant had failed in its “burden of showing that its

discovery request satisfies the relevancy requirements of Rule 26(b)(1).”).

Defendant argues requiring production of nonresponsive email attachments is

inconsistent with Rules 26 and 34 of the Federal Rules of Civil Procedure because

neither Rule permits a requesting party with the right to receive irrelevant

documents.

      While the Court agrees that Defendant is not required by the Federal Rules

of Civil Procedure to produce nonresponsive and irrelevant email attachments, the

Court also finds that requiring Defendant to create a log of the email attachments

withheld and the reason for withholding them will ensure that the parties do not

have to engage in numerous meet-and-confers about the nature of what is being

withheld. The authority provided by Defendant supports such a procedure. See In


                                         7
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5150 Filed 02/03/21 Page 8 of 9




re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., No. 12-MD-2342, 2013

U.S. Dist. LEXIS 187691, at *11-13 (E.D. Pa. Oct. 31, 2013). This procedure will

streamline the parties’ meet and confers concerning whether Defendant’s

production is complete. Finally, Defendant has not argued such a procedure is

onerous or prejudicial. Accordingly, the Court will adopt Defendant’s proposed

paragraph 19 and will also require Defendant to create a log of withheld email

attachments identifying the reason each attachment has been withheld from

production.    The log must include sufficient detail so that the Plaintiffs can

ascertain whether the purported nonresponsive or irrelevant withheld email

attachments are in fact properly withheld under the Federal Rules of Civil

Procedure.

            D. Should Communications with Any Regulator or Government
               Agency be Included in a Privilege Log?

      Finally, Plaintiffs argue that Defendant should be required to log all

privileged communications regarding interactions with any regulator or

government agency, regardless of whether Defendant’s counsel are involved.

      Defendant     asserts   that   Plaintiffs’   proposed   language   regarding

communications with regulators and governmental agencies is superfluous. Thus,

Defendant requests that the Court adopt its version of paragraph 38, which

removes the language regarding communications with regulators and government

agencies.

                                          8
Case 2:18-cv-12719-GAD-EAS ECF No. 115, PageID.5151 Filed 02/03/21 Page 9 of 9




      Here, because Defendant agrees that privileged communications with

regulators or government agencies that are responsive to Plaintiffs’ discovery

requests must be included in a privilege log, the Court agrees that Plaintiffs’

proposed language in this regard is unnecessary. Accordingly, the Court will adopt

Defendant’s proposed paragraph 38.


   IV.      CONCLUSION
      Accordingly, for the reasons articulated above, Plaintiffs’ Motion for Entry

of an ESI Protocol [#103] is GRANTED IN PART and DENIED IN PART.

Plaintiff SHALL submit the proposed ESI protocol consistent with this decision no

later than February 4, 2021. Finally, the Court will provide Defendant with a short

extension to its discovery production deadline from February 5, 2021 to February

12, 2021.

      SO ORDERED.

Dated: February 2, 2021                            /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge


                          CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               February 2, 2021, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager



                                         9
